    Case 20-04025          Doc 9       Filed 04/23/20 Entered 04/23/20 15:02:34                      Desc Main
                                          Document    Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                           §
                                 §
REMARKABLE HEALTHCARE OF         §                              Chapter 11
CARROLLTON, LP et al.1,          §                              Case No. 18-40295
                                 §                              (Jointly Administered)
                Debtors.         §
                                 §
                                 §
LARRY A. LEVICK, LITIGATION      §
TRUSTEE OF THE UNSECURED         §
CREDITORS’ LITIGATION TRUST      §
(A/K/A THE REMARKABLE LITIGATION §
TRUST),                          §
                                 §
                Plaintiff,       §
                                 §
v.                               §                                       ADVERSARY No. 20-04025
                                 §
PEOPLEFUND,                      §
                                 §
                Defendant.       §


      SECOND STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE A
    RESPONSE TO MOTION OF DEFENDANT PEOPLEFUND TO DISMISS UNDER
                            RULE 12(B)(6)


           COME NOW, Larry A. Levick, as Litigation Trustee of the Unsecured Creditors’

Litigation Trust (a/k/a The Remarkable Litigation Trust) (“Plaintiff”), and Defendant PeopleFund

(“Defendant”), by and through their respective undersigned counsel, and hereby stipulate and

agree that the deadline for Plaintiff to file a response to the Motion of Defendant PeopleFund to




1
  The Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable Healthcare of Dallas,
LP (3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of Seguin, LP (4566), and
Remarkable Healthcare, LLC (5142).

_____________________________________________________________________________________________________________
SECOND STIPULATION                                                                                       Page 1
   Case 20-04025         Doc 9      Filed 04/23/20 Entered 04/23/20 15:02:34                  Desc Main
                                       Document    Page 2 of 3



Dismiss under Rule 12(b)(6) is extended through and including May 29, 2020. This extension is

without prejudice to any further extensions of time that may be granted or requested.

DATED: April 23, 2020

                                                   Respectfully submitted,

                                                   SINGER & LEVICK, P.C.


                                                   By:       /s/ Michelle E. Shriro
                                                           Michelle E. Shriro
                                                           State Bar No. 18310900
                                                           William R. Dorward
                                                           State Bar No. 24007123
                                                           Todd Hoodenpyle
                                                           State Bar No. 00798265

                                                   16200 Addison Road, Suite 140
                                                   Addison, Texas 75001
                                                   Phone: 972.380.5533
                                                   Fax: 972.380.5748
                                                   Email: mshriro@singerlevick.com
                                                   Email: dorward@singerlevick.com
                                                   Email: hoodenpyle@singerlevick.com


                                                   ATTORNEYS FOR
                                                   LARRY A. LEVICK, LITIGATION TRUSTEE

                                                   - AND –




_____________________________________________________________________________________________________________
SECOND STIPULATION                                                                                       Page 2
   Case 20-04025         Doc 9      Filed 04/23/20 Entered 04/23/20 15:02:34                  Desc Main
                                       Document    Page 3 of 3



                                                   WEYCER, KAPLAN, PULASKI & ZUBER, P.C.


                                                   By:      /s/ Jeff Carruth (w/permission)
                                                           Jeff Carruth
                                                           State Bar No. 2400846

                                                           3030 Matlock Rd. Suite 201
                                                           Arlington, Texas 76015
                                                           Phone: (713) 341-1158
                                                           Fax: (866) 666-5322
                                                           Email: jcarruth@wkpz.com

                                                   ATTORNEYS FOR DEFENDANT:
                                                   PEOPLEFUND




_____________________________________________________________________________________________________________
SECOND STIPULATION                                                                                       Page 3
